                                                                                E-FILED
                                                Monday, 18 November, 2019 03:34:28 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

JERRY L. GATES,                  )
                                 )
                 Plaintiff,      )
                                 )
     v.                          )      19-CV-4201
                                 )
GRACE B. HOU, et al.,            )
                                 )
                 Defendants.     )

          MERIT REVIEW AND CASE MANAGEMENT ORDER

     The plaintiff, proceeding pro se, a civil detainee at the
Rushville Treatment and Detention Facility (“Rushville”) is
requesting leave to proceed under a reduced payment procedure for
indigent plaintiffs who are institutionalized but are not prisoners as
defined in 28 U.S.C. Section 1915(h).

      The “privilege to proceed without posting security for costs and
fees is reserved to the many truly impoverished litigants who, within
the District Court’s sound discretion, would remain without legal
remedy if such privilege were not afforded to them.” Brewster v.
North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).
Additionally, a court must dismiss cases proceeding in forma
pauperis “at any time” if the action is frivolous, malicious, or fails to
state a claim, even if part of the filing fee has been paid. 28 U.S.C.
§ 1915(d)(2). Accordingly, this court grants leave to proceed in
forma pauperis only if the complaint states a federal action.

      In reviewing the Complaint, the Court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (citation
omitted).
      Plaintiff alleges that he is not provided with an adequate law
library because the law library computer is for “viewing only” and
he is not allowed to print anything. Plaintiff alleges that access to
the computer is limited to not more than 2 hours at a time a few
times per month, and that he cannot save anything to a flash drive
because the USB ports are disabled on the computers. Plaintiff
alleges that the facility does not have legal books, or at least does
not have the legal books Plaintiff thinks it should have.

      Plaintiff does not have a freestanding right to a law library,
and “the mere denial of access to a [facility] law library or to other
legal materials is not itself a violation of a [detainee’s] rights; his
right is to access the courts, and only if the defendants’ conduct
prejudices a potentially meritorious [legal claim] has this right been
infringed.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).
Plaintiff has not alleged how the circumstances have affected his
ability to pursue a valid legal claim, and, therefore, he does not
state a claim. See Harden v. Schroeder, 772 F. App’x 362, 363 (7th
Cir. 2019)(affirming dismissal of access to the courts claim where
plaintiff had not alleged harm).

IT IS THEREFORE ORDERED:

     1.    Plaintiff’s motion to proceed in forma pauperis [3] is
           denied.

     2.    The plaintiff’s complaint is dismissed for failure to state a
           claim pursuant to Fed. R. Civ. Proc. 12(b)(6) and 28
           U.S.C. Section 1915A. This case is closed.

     3.    If the plaintiff wishes to appeal this dismissal, he may file
           a notice of appeal with this court within 30 days of the
           entry of judgment. Fed. R. App. P. 4(a). A motion for
           leave to appeal in forma pauperis MUST set forth the
           issues the plaintiff plans to present on appeal. See Fed.
           R. App. P. 24(a)(1)(C). If the plaintiff does choose to
           appeal, he will be liable for the $505 appellate filing fee
           irrespective of the outcome of the appeal.
 Entered this 18th day of November, 2019

            /s/Harold A. Baker
____________________________________________
          HAROLD A. BAKER
  UNITED STATES DISTRICT JUDGE
